State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 11, 2014                   518213
________________________________

In the Matter of CHARLES
   WILLIAMS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,

                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Stein, J.P., Rose, Egan Jr., Lynch and Devine, JJ.

                             __________


     Charles Williams, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Clinton County)
to review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

      Petitioner, a prison inmate, was charged in a misbehavior
report with possession of a controlled substance after a cell
frisk revealed a playing card that had been rolled into a tube
and contained a black burnt substance that later tested positive
for marihuana. Following a tier III disciplinary hearing, he was
found guilty, and that determination was affirmed upon
administrative appeal. Petitioner thereafter commenced this CPLR
article 78 proceeding.
                              -2-                  518213

      We confirm. The detailed misbehavior report, positive drug
test results and testimony of the correction officer who
performed the cell frisk provide substantial evidence to support
the determination of guilt (see Matter of Clark v Fischer, 111
AD3d 1045, 1045-1046 [2013]; Matter of Fero v Prack, 108 AD3d
1004, 1005 [2013]). Notably, a reasonable inference of
possession arose by virtue of the fact that the contraband was
found inside a boot in petitioner's cell, an area within his
control (see Matter of Fisher v Fischer, 105 AD3d 1286, 1286
[2013]; Matter of Alache v Fischer, 91 AD3d 1240, 1241 [2012]).
Petitioner's protestations of innocence and the testimony of his
inmate witness, who claimed to have been the owner of the rolled
card, raised credibility issues for the Hearing Officer to
resolve (see Matter of White v State, 117 AD3d 1250, 1250 [2014];
Matter of Basbus v Prack, 112 AD3d 1088, 1089 [2013]).

      With regard to petitioner's claim that he was denied
certain documents, the record demonstrates that he received the
drug test results, he stated unequivocally that he was not
requesting the unusual incident report and the documents
pertaining to his urinalysis test were irrelevant to the question
of his guilt with regard to the possession of a controlled
substance (see Matter of Macedonio v Fischer, 116 AD3d 1313, 1313
[2014]; Matter of Toliver v New York State Commr. of Corr. &
Community Supervision, 114 AD3d 987, 987 [2014]). Petitioner's
remaining claims have been examined and found to be either
unpreserved or without merit.

     Stein, J.P., Rose, Egan Jr., Lynch and Devine, JJ., concur.


      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court